 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE TRUJILLO,                                  Case No. 1:19-cv-01627-AWI-SAB

12                  Plaintiff,                        ORDER RE STIPULATION FOR
                                                      EXTENSIONOF TIME
13           v.

14    ETHAN CONRAD, et al.,
                                                      (ECF No. 9)
15                  Defendants.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendant J.C.

18 PENNEY CORPORATION, INC. shall file an answer or otherwise respond to Plaintiff’s

19 complaint on or before January 10, 2020.
20
     IT IS SO ORDERED.
21

22 Dated:     December 27, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                 1
